DETAILED ACTION – CORRECTED ALLOWABILITY NOTICE

This office action is in response to the remarks and amendments filed on 5/26/22.    Claims 28-29 are allowed.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner has amended the application in accordance with MPEP §1302.04, which states, in part, that an Examiner’s amendment may be used to “(B) Correct erroneous citations on an Information Disclosure Statement (see MPEP § 707.05(g))” and “An examiner’s amendment may be used to correct informalities in the body of the written portions of the specification as well as all errors and omissions in the claims.”
The application has been amended as follows: 

A) IDS dated 1/20/2012 contains incorrect citations on page 2.  The citations appear to be to CPC classifications rather than to U.S. Patent Application Publications as required.  A corrected PTO-1449 is issued herein.

B) Amendment to the specification dated 7/12/2012, which attempts to include a cross reference to a related application, contains an incorrect reference to an application that it not by the same inventors or inventive entity.  Therefore the amendment will not be entered.


CONCLUSION

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYLES A THROOP/Primary Examiner, Art Unit 3673